Citation Nr: 1819654	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from September 1972 to May 1973.  He died in July 2008, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  Jurisdiction over this claim currently resides with the VA RO located in Atlanta, Georgia.  In August 2010, the appellant testified at a hearing before a Decision Review Officer (DRO) at the VA RO in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran died in July 2008.  His death certificate lists the immediate cause of death as cardiac arrest as due to or a consequence of renal failure. 

2.  At the time of the Veteran's death, the available evidence suggests that he would have been service connected for ischemic heart disease on a presumptive basis as due to herbicide exposure during his service in Vietnam. 

3.  The competent medical evidence demonstrates that the Veteran's ischemic heart disease substantially contributed to his death. 


CONCLUSIONS OF LAW

The criteria for service connection for the Veteran's cause of death have been met. 38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, there is no basis for the Board to further address the Veterans Claims Assistance Act of 2000 (VCAA), as the grant of the claim of service connection for cause of the Veteran's death is fully favorable and will result in no prejudice to the appellant.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

Here, the appellant asserts that service connection for the cause of the Veteran's death is warranted on the basis of his having ischemic heart disease, attributable to his in-service exposure to herbicides, that went undiagnosed and which led to the heart failure that ultimately caused his death.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e), and include ischemic heart disease.  Such disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's death certificate shows that he died in July 2008 and lists the immediate cause of death as cardiac arrest as due to or a consequence of renal failure.  It is the appellant's contention that the Veteran had ischemic heart disease for which he would have been entitled to presumptive service connection and that the ischemic heart disease was a primary cause of his death. 

In order to determine the likelihood that the Veteran had ischemic heart disease, and thus whether he would have been entitled to presumptive service connection during his lifetime due to exposure to herbicides while serving in Vietnam, the claims file was forwarded to the Veterans Health Administration (VHA) in order to secure an independent medical opinion from a qualified medical professional as to this query.  In a letter dated in February 2018, a VHA doctor found that the documented history of the Veteran having been diagnosed with and treated for myocardial ischemia and moderate hypertrophy in 2004 to 2006 made it at least as likely as not that he had ischemic heart disease.  Furthermore, the VHA doctor also stated that it was at least as likely as not that the Veteran had a cardiac arrest secondary to an arrhythmia from acute myocardial ischemia, and that this would have led to his death.  

Based on the VHA opinion, the Board finds that it is at least as likely as not that the Veteran had ischemic heart disease during his lifetime and that therefore he would have been entitled to service connection for ischemic heart disease on a presumptive basis as due to his exposure to herbicides while in service.  Moreover, as the VHA doctor also stated that it was at least as likely as not that the ischemic heart disease caused the cardiac arrest the led to the Veteran's death, the Board finds that the evidence is at least in equipoise as to whether the Veteran had ischemic heart disease that contributed substantially and materially to his death, and that therefore service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The claim is thus granted in full.


ORDER

Service connection for the cause of the Veteran's death is granted. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


